DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 13, 14, 17-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s reply makes evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e).  Specifically, the substance of the reply, dated 8/23/2021 in addition to the Patent Board Decision, are persuasive, as such the reasons for allowance are evident from the record and the stated differences of the prior art.  Applicant’s claims recite a particular combination that is neither taught nor suggested by the prior art and are allowed for these reasons.
The Examiner would make note of US-2018/0299152 to Libal et al. that discloses a geofence device (Fig. 1 [51] and Para [0107]) that takes a boundary (Fig. 1 [55]) that is pre-associated with a consumer device (Fig. 1 [59]) and a heading that is predefinedly associated with the boundary parameter (Paras [0100 & 0109]) as a variable to consider upon reaching the boundary parameter (Paras [0100 & 0109]), the results of which indicate a direction of crossing the boundary (Paras [0100 & 0109]), engaging in a predefined automatic interaction with a consumer device remote from the geofence device (Para [0109]) when the direction of crossing meets a predefined direction of crossing the boundary pre-associated with the predefined automatic interaction.  (Para [0109])  However, Libal differs from the claimed invention by not explicitly reciting a “vehicle heading” as found in the independent claims.  
Additionally, Richardson et al. (US-2018/0348718) discloses a similar presence triggered notifications and actions (Abstract) that includes the direction of the boundary being crossed (Para [0005]) by a mobile device (Fig. 3A [202]), but again does not explicitly recite “vehicle heading”.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew C Sams/Primary Examiner, Art Unit 2646